  Case: 2:19-cr-00147-JLG Doc #: 47 Filed: 04/23/20 Page: 1 of 4 PAGEID #: 114



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

      v.                                   Case No. 2:19-cr-147

Jayvon G. Smith

                             OPINION AND ORDER
      Defendant was charged by an indictment returned on June 27,
2019, with being a felon in possession of a firearm.                On June 28,
2020,   the   magistrate    judge    entered    an    order    of   detention.
Defendant entered a guilty plea to Count One of the indictment on
October 23, 2019.     The sentencing hearing was originally scheduled
on March 26, 2020.      However, the hearing has been continued twice
on motion of the defendant to permit counsel to obtain records from
the Social Security Administration.             The sentencing hearing is
currently scheduled on July 10, 2020.            This matter is now before
the court on the defendant’s motion for release from custody due to
the COVID-19 pandemic.        Defendant seeks to be released on home
detention to reside with his mother.           The government has filed a
response in opposition to the motion.
      Defendant does not contest the basis for the original order of
detention.      The   pretrial      services     officer      recommended   that
defendant be detained.       See Doc. 43.      The officer concluded that
defendant posed a risk of nonappearance and of danger to the
community due to his history of mental illness (he has been
diagnosed with bipolar disorder and schizophrenia); substance abuse
(marijuana);    criminal     activity    while       under    supervision   (his
supervision on a state charge was revoked in 2017); the nature of
the   pending   charge;    pretrial     release       noncompliance    (a   bond
revocation on a 2016 weapon under disability charge and a bench
  Case: 2:19-cr-00147-JLG Doc #: 47 Filed: 04/23/20 Page: 2 of 4 PAGEID #: 115



warrant on a 2013 state charge); his criminal history (convictions
for theft, trafficking in drugs, drug possession and possession of
drug     paraphernalia         and   two    convictions     for     weapon    under
disability);       and   his    history    of   weapons   use.      Defendant      is
unemployed and on social security disability due to epilepsy.
Based on these circumstances, the magistrate judge concluded that
the government had proven that no condition or combination of
conditions would reasonably assure the safety of the community and
the defendant’s appearance.            Doc. 13.
       The court agrees with the findings of the magistrate judge.
Defendant    has    pleaded      guilty    to   the   offense     charged    in   the
indictment.      The agreed statement of facts attached to the plea
agreement indicates that defendant was the driver of a vehicle
parked in the Linden area on June 10, 2019.               When police officers
approached the vehicle, they observed bags of marijuana in plain
sight on the center console.               Defendant was holding a stack of
money.    When the officers removed defendant from the vehicle, they
observed a firearm in the driver’s side door compartment.                         The
firearm was determined to be a loaded .380 caliber semi-automatic
handgun with an obliterated serial number. Two ounces of marijuana
and two digital scales were recovered from the vehicle (one of the
scales was in the possession of the passenger).
       Because     defendant     has   pleaded    guilty,    his    detention     is
governed by 18 U.S.C. §3143(a), which provides:
       [T]he judicial officer shall order that a person who has
       been found guilty of an offense and who is awaiting
       imposition or execution of sentence ... be detained,
       unless the judicial officer finds by clear and convincing
       evidence that the person is not likely to flee or pose a
       danger to the safety of any other person or the community
       if released[.]

                                           2
  Case: 2:19-cr-00147-JLG Doc #: 47 Filed: 04/23/20 Page: 3 of 4 PAGEID #: 116



18 U.S.C. §3143(a).     Based upon the record in this case, the court
cannot find by clear and convincing evidence that defendant is not
likely to flee or to pose a danger to the community.               Defendant’s
prior criminal record and the circumstances of the present charge
indicate that he poses a danger to the community.              He is facing a
guideline sentence of 57 to 71 months in this case, and has a
history of failing to appear, which indicates an increased risk
that he will flee.
     Even if this court were not required to apply the standards in
§3143(a), the court finds that defendant has not shown grounds for
his release on bond.      Defendant alleges that he should be released
on home confinement due to concerns about COVID-19.              He is twenty-
four years old.    He alleges that he suffers from epilepsy and high
blood pressure, and that he has been diagnosed with bipolar
disorder, schizophrenia, depression anxiety, and post-traumatic
stress disorder.      However, citing a website for the Centers of
Disease Control and Prevention (“CDC”) concerning COVID-19, the
government notes that none of these conditions is listed by the CDC
as rendering an individual at higher risk for contracting the
disease.   Defendant has presented no evidence of any significant
outbreak of COVID-19 in his facility.             The government indicates
that, at this time, only one inmate has tested positive for COVID-
19 at the Butler County Jail.              The government notes that this
facility   has   completely     suspended     visits    by   everyone    except
attorneys and attorneys are not permitted to be in the same room
with their clients.       There is no evidence that the facility is
unprepared to implement suitable quarantine procedures for inmates
who test positive.


                                       3
  Case: 2:19-cr-00147-JLG Doc #: 47 Filed: 04/23/20 Page: 4 of 4 PAGEID #: 117



        Defendant has also not established how releasing him on home
confinement will present any lesser risk of contracting COVID-19.
Placing defendant on home confinement would not prevent others from
visiting him at his residence and exposing him to the disease. His
release on home confinement would create an additional risk of
exposure to the disease for the pretrial service officer assigned
to monitor him.            Defendant’s criminal record, substance abuse
history, and mental health conditions cast doubt on whether he
would    comply     with    any    shelter-in-place       restrictions.        Thus,
defendant’s       release     in     the     community    would   not    guarantee
defendant’s safety and good health.
        The court concludes that defendant’s continued detention is
warranted based on the relevant statutory factors.                 There is clear
and     convincing    evidence        that       defendant’s   release    on    home
confinement would pose a danger to the safety of others in the
community     and    would     not    assure       defendant’s    appearance     for
sentencing. Defendant’s motion for release on bond due to COVID-19
(Doc. 41) is denied.


Date: April 23, 2020                             s/James L. Graham
                                           James L. Graham
                                           United States District Judge




                                             4
